Title: From Benjamin Franklin to Noble Wimberly Jones, 7 June 1770
From: Franklin, Benjamin
To: Jones, Noble Wimberly


Sir
London, June 7. 1770
I wrote to you sometime since that I had receiv’d your Orders to procure a Mace and Gowns suitable for your Assembly, and that I hoped to have them ready to go by this Ship. The Gowns are accordingly ready; but the Silversmith has not kept his Time. So I think it best to send the Whole together, which I shall do by the first Opportunity after the Mace is finished. Inclos’d I send the Silversmith’s Note of the Cost of one he lately made. I suppose his Bill for this will not differ very widely. The Gowns cost £19 4s. 9d. With great Respect, I am, Sir, Your most obedient humble Servant
B Franklin
P.S. With this I send you Copies of two Speeches made by a Member of Parliament who is a Friend of America, in the last Session. On the last, some Expectations were given by the Ministry that the Troops should be withdrawn. The Duty on Tea still remains.
N. W. Jones, Esqr

 
Endorsed: Dr. Franklin  7th. June 1770
